Citation Nr: 1614179
Decision Date: 04/07/16	Archive Date: 05/26/16

DOCKET NO.  09-24 485    DATE  APR 07 2016



On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1. Entitlement to an increased rating for a right knee disability.

2. Entitlement to an increased rating for a left knee disability.



REPRESENTATION

Veteran represented by:    The American Legion



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board, and, in November 2013, the matter was remanded for a VA examination of the Veteran's knees; which has been accomplished at this time.

Additionally, in the Veteran's brief, the issue of entitlement to service connection for a cervical spine disability was listed as currently being before the Board; however, service connection for a cervical spine disability was previously granted. See February 2014 Decision Review Officer Decision.  Accordingly, that issue is no longer before the Board, because the award of service connection constituted a complete grant of the benefit sought.



FINDINGS OF FACT

1. Prior to November 14, 2013, the Veteran's right knee disorder manifested slight lateral instability and objective limitation of motion, but the Veteran's right knee did not manifest flexion that was functionally limited to 60 degrees or less, or extension that was functionally limited to 5 degrees or more, and ankylosis of the right knee was not shown.

2. Prior to July 15, 2013, the Veteran's left knee disorder manifested slight lateral instability and objective limitation of motion, but the Veteran's left knee did not manifest flexion that was functionally limited to 60 degrees or less, or extension that was functionally limited to 5 degrees or more, and ankylosis of the right knee was not shown.

3. From January 1, 2015, the chronic residuals of the Veteran's right knee replacement consisted of severely painful motion and weakness.

4. From September l, 2014, the chronic residuals of the Veteran's left knee replacement consisted of severely painful motion and weakness.



CONCLUSIONS OF LAW

1. The criteria for a 10 percent disability rating from August 16, 2006 to November 14, 2013 for slight lateral instability of the right knee, in addition to the separate 10 percent disability rating that was assigned from August 16, 2006 to November 14, 2013 for objective limitation of motion of the right knee, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5057 (2015).

2. The criteria for a 60 percent disability rating from January l, 2015 for a right knee replacement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

3. The criteria for a 10 percent disability rating from August 16, 2006 to July 15, 2013 for slight lateral instability of the left knee, in addition to the separate 10 percent disability rating from August 16, 2006 to November 14, 2013 for objective limitation of motion of the left knee, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7 l a, Diagnostic Codes 5003 & 5057 (2015).

4. The criteria for a 60 percent disability rating from September 1, 2014 for a left knee replacement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009). Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  The Veteran testified at a hearing before a decision review officer (DRO) in March 2009. Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she failed to appear and has not provided good cause for her absence.

The Veteran was also provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes. The Board notes that, in a February 2008 written statement, the Veteran raised her concerns regarding the method in which the January 2008 VA examination was conducted.  However, a review of the examination report shows that the examiner conducted the requisite testing and provided the information necessary to rate the Veteran's service connected knee disabilities.  Moreover, the Veteran has been reexamined since that examination, and has not objected to any of the other VA examinations of record.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.


Increased Rating

At issue before the Board is whether the Veteran in entitled to increased disability ratings for her knees.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  For reasons stated infra, the Veteran is entitled to increased disability ratings; but only for certain periods on appeal.

The Veteran first filed a claim for service connection for her knee disabilities in August 2006.  Service connection was granted for both knee disabilities in February 2008, and a disability rating of 10 percent was assigned effective the date the claims were received.  The Veteran appealed, and, in November 2013, the Board remanded the claims for further development.  The Veteran underwent a left knee replacement on July 15, 2013 as well as a right knee replacement on November 14, 2013, and, in a February 2014 DRO decision, she was assigned temporary total disability rating for each knee effective the date of each knee replacement.  Based on the Veteran's period of recovery, the DRO also assigned a 30 percent rating for the left knee effective September l, 2014 and a 30 percent rating for the right knee effective January 1, 2015.  In November 2014, the RO assigned a disability rating of 60 percent for the left knee effective October 31, 2014, and, in February 2015, the disability rating for the right knee was increased to 60 percent effective February 23, 2015.



Diagnostic Codes Prior to Knee Replacements

The Veteran contends that she is entitled to a disability rating in excess of 10 percent prior to her knee replacements.  The Veteran is correct, because, as discussed infra, she is entitled to a disability rating of 10 percent for slight lateral instability in both of her knees prior to her knee replacements in addition to the 10 percent ratings she receives for each knee based on limitation of motion.

Prior to the knee replacement surgery, the Veteran's knee disabilities were evaluated pursuant to the diagnostic codes applicable to degenerative arthritis, the knee, and the leg; which are Diagnostic Codes 5003, & 5256 - 5263. See 38 C.F.R. § 4.71a.  The Board notes that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) were not raised by the record, because, the Veteran had demonstrated nearly full range of motion in her knees and had not been diagnosed with a nonunion or malunion of her tibia and fibula, dislocation or removal of semilunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, & 5263.

Under Diagnostic Code 5257, a disability rating of 10 percent is assigned when the Veteran's disability manifests in slight recurrent subluxation or lateral instability, and a disability rating of 20 percent is assigned when the Veteran's disability manifests in moderate recurrent subluxation or lateral instability.  Finally, a disability rating of 30 percent is assigned when the Veteran's disability manifests in severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when forward flexion is limited to 45 degrees, and a 20 percent disability rating is assigned when forward flexion is limited to 30 degrees.  Finally, a disability rating of 30 percent is assigned when forward flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees, and a 20 percent disability rating is assigned when extension is limited to 15 degrees.  A 30 percent disability rating is assigned when extension is limited to 20 degrees, and a 40 percent disability rating is assigned when extension is limited to 30 degrees.  Finally, a 50 percent disability rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.



Medical Evidence Prior To Knee Replacements

The Veteran underwent a physical at a VA facility in September 2006 at which she reported experiencing bilateral knee pain, noting that she had increased pain and swelling with walking.  The Veteran indicated that she could not get up after stooping or sitting.  Upon examination, the physician did not observe edema or weakness, but the physician did note mild crepitus in both knees.

The Veteran sought treatment for bilateral knee pain again at a VA facility in May 2007.  The Veteran indicated that her knee pain had been getting worse over the years.

The Veteran also sought treatment for bilateral knee pain at a private facility in June 2007.  X-rays indicated that she had fairly significant patellofemoral osteoarthritis. The physician noted that the Veteran had good extension and good flexion, but that it was very painful her.  The Veteran indicated that she had difficulty walking up and down stairs and that squatting or standing for a long period of time caused pain.

The Veteran underwent an examination in order to receive benefits from the State of Tennessee in June 2007.  The Veteran demonstrated bilateral flexion to 70 degrees, and the Veteran's extension was normal.

The Veteran underwent a SSA examination in July 2007.  The Veteran indicated that she could not stand or walk more than 2 hours in an 8 hour work day.  The Veteran also reported that she rarely climbs ramps and stairs.

The Veteran was also examined by a private physician in July 2007.  The Veteran's flexion and extension were within normal limits.

VA records from June 2007 to January 2008 indicate that the Veteran continuously reported bilateral knee pain, and that the Veteran began to wear braces for her knees.  Additionally, a physician noted, in July 2007, that there was no tenderness or swelling in any of the Veteran's joints, but that her range of motion was decreased in both knees.  Furthermore, a January 2008 treatment record indicated that the Veteran's flexion and extension were normal, but she had arthritis with moderate effusion that had not responded to treatment.

The Veteran underwent a VA examination in January 2008.  The Veteran's bilateral flexion was to 100 degrees, and her bilateral extension was to -10 degrees.  The examiner noted pain during flexion testing, but the examiner indicated that there was no additional loss of motion on repetitive use.  A magnetic resonance imaging (MRI) report showed osteoarthritis in the Veteran's left knee.  The examiner did not find instability, but the Veteran reported feelings of instability and wore braces.  The examiner also indicated that there was no joint ankylosis.

In a February 2008 statement, the Veteran indicated that her knees had been rendered almost completely disabled, and that, as a result, she was unable to perform routine daily activities of daily living.  The Veteran reported that it was very painful to bend or bear weight on her knees, and that she could not walk up and down stairs.  The Veteran stated that she had fallen in the past, and that she had been told that it was a result of her knee disorders.  The Veteran also indicated that she experienced crepitus whenever she walked or moved her knees.  The Veteran also reported that her knees would "catch" causing her to fall if she did not catch herself.  Moreover, the Veteran indicated that that she wore knee braces and had difficulty operating her car.  Finally, the Veteran also argued that moderate degenerative osteoarthritis was not the proper diagnosis for her condition.  The Board acknowledges the Veteran's professed disagreement with the diagnosis that was rendered.  However, VA regulations regarding the knee provide that a service connected knee is rated based on limitation of functionality.  That is, the diagnosis is not specifically considered, but rather VA considers criteria such as limitation of motion and instability, as well as factors such as weakness, stiffness, fatigability, and lack of endurance.  As such, the specific diagnosis this case is ultimately immaterial to the rating that is being assigned.

VA records from March 2008 to March 2009 indicate that the Veteran continuously reported bilateral knee pain, swelling, and crepitus as well as the need for assistive devices such as braces and a cane.  She continued to report difficulty stooping and bearing weights, and that her knees would occasionally cause her to fall.  She was diagnosed with arthritis with moderate effusion.  The Veteran demonstrated range of motion from zero to 120 degrees bilaterally in June 2008, July 2008, and December 2008.

The Veteran testified at a personal hearing before a DRO in March 2009 that she was unable to flex or extend her legs due to her knee pain.  The Veteran also testified that she could not sit for long periods of time, and that her knees sometimes caused her to fall.  Finally, the Veteran indicated that she wore knee braces.  See Transcript.

VA medical records from March 2009 to July 2013 indicate that the Veteran's condition remained stable, and the Veteran continued to report knee pain that and she used assistive devices.  In April 2012, the Veteran indicated that the pain was unbearable, and she requested knee replacement surgery; which was completed in 2013.



Analysis of Evidence Prior to Knee Replacements

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 10 percent in both of her knees due to slight lateral instability.  The Board notes that medical professionals, who have examined the Veteran, have not found objective evidence of lateral instability.  Nevertheless, the Veteran is competent to describe her symptoms including feelings of instability and pain; as well as the resulting limitations on her freedom of movement, such as difficulty climbing stairs or ramps, as well as occasionally causing her to lose her balance and fall. Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  The Board finds the Veteran's reports to be credible and indicative of some slight lateral instability.  Furthermore, the Board notes that the Veteran's use of braces is consistent with lateral instability.  Therefore, the Board finds that the weight of the evidence indicates that it is at least as likely as not that the Veteran experienced slight lateral instability in both knees prior to her total knee replacement surgeries.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran is not entitled to a disability rating in excess of 10 percent based on lateral instability.  In order to be assigned a disability rating in excess of 10 percent based on instability the Veteran's instability must be shown to be moderate or severe in nature.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

The medical evidence before the Board does not contain any objective evidence of lateral instability based on medical testing. Furthermore, the January 2008 VA examiner, although noting the Veteran's reports of instability, explicitly indicated that the Veteran was not experiencing instability. Accordingly - although the Board finds the Veteran's lay reports of instability to be credible -the Board must conclude that her lateral instability was so slight as to escape detection on a routine medical examination. Symptoms that slight cannot be properly described as moderate or severe. Therefore, the weight of the evidence indicates that the Veteran is not experiencing moderate or severe lateral instability in either knee, and a disability rating in excess of 10 percent based on lateral instability cannot be granted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Prior to her total knee replacement surgeries, the Veteran was assigned separate 10 percent ratings for each knee based on the knee pain she was experiencing under Diagnostic Code 5260 for limitation of flexion.  A 20 percent disability rating under Diagnostic Code 5260 is assigned when forward flexion is limited to 30 degrees.

As described above, this was not shown by the evidence of record.

A separate rating could be also be assigned if limitation of extension was shown to a compensable level (limited to 10 degrees).

The Veteran is not entitled to a compensable rating for loss of extension or a rating in excess of 10 percent for loss of flexion prior to her knee replacements.

The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating for loss of flexion prior to her knee replacements. In order to be entitled to a compensable disability rating based on loss of flexion the Veteran's flexion must be limited to 45 degrees. During the period prior to her knee replacements, the Veteran's bilateral flexion was - at its most extreme  measured as being limited to 70 degrees; and was often evaluated as normal.  Even giving the Veteran the benefit of the doubt, her flexion was not sufficiently limited to warrant even a noncompensable rating.  The Veteran is not entitled to disability rating in excess of the minimum compensable rating, because all the higher ratings require that the Veteran's flexion be even more severely limited.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating for loss of extension.  In order to meet the criteria for a compensable disability rating the Veteran's extension must be limited to 10 degrees or more.  Multiple evaluations and examinations, conducted by private, SSA, or VA physicians, indicated that the Veteran's extension was within normal limits throughout the period of appeal.  Therefore, the Veteran does not meet the criteria for the minimum compensable disability rating for loss of extension, because the weight of the evidence indicates that the Veteran's extension is not limited to 10 degrees.  The Veteran is not entitled to a higher compensable rating, because higher ratings require her extension to be limited even more severely.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.   Deluca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

However, even if range of motion is slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constituted functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

As discussed above, the Veteran voiced complaints of bilateral knee pain on a consistent basis, asserting that the pain was prevented her from flexing or extending her knee.  The Board certainly recognizes that the Veteran is experiencing pain.  However, clinical testing did not show that the Veteran's range of motion was functionally limited by the pain.  That is, on range of motion testing it was not found that the Veteran was functionally limited by knee pain to such a degree that a higher rating would be warranted based on either functional limitation of flexion or extension.  In light of the fact that the Veteran's bilateral flexion and extension were repeatedly determined to be within normal limits; however, the Board must conclude that the Veteran's pain, though real, did not cause an additional functional loss.  Furthermore, the Board notes that, during the January 2008 examination, the Veteran did not experience additional loss of motion after repetitive use.  Therefore, the weight of the evidence is insufficient to show that the Veteran is experiencing a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca; see also Mitchell.

As described, the Board finds that the weight of the evidence indicates that the criteria for two separate 10 percent disability ratings - one for slight lateral instability and one for painful motion - for both of the Veteran's knee disabilities have been met, and to that extent the Veteran's claim is granted.



After Knee Replacements

After the Veteran's knee replacements the Veteran was evaluated pursuant to Diagnostic Code 5055(knee replacement prosthesis).  Diagnostic Code 5055 provides for total disability rating for one year following implantation of prosthesis. Thereafter, a minimum disability rating of 30 percent is provided for. A disability rating of 60 percent may be assigned for chronic residuals consisting of severe painful motion or weakens in the affected extremity.

The Board notes that after the expiration of the one year convalescent period for each knee replacement the Veteran was automatically assigned a 30 percent rating, and was then assigned a 60 percent rating effective the date of a subsequent VA examination (approximately a month later).  There is no indication that the status of the Veteran's disability changed during the short period between when she was assigned a 30 percent rating and a 60 percent rating for each knee, and the Board is of the opinion that the Veteran should not be penalized by any failure to schedule a sooner VA examination.  Accordingly, the Veteran is entitled to a 60 percent disability for each knee rating effective one year after her knee replacement surgery. The Veteran is not entitled to a disability rating in excess of 60 during that period, because, after the end of the convalesce period, a disability rating of 60 percent is the maximum disability rating provided for knee replacement surgery.  38 C.F.R.
§ 4.71a, Diagnostic Code 5055.


Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.32l(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran is claiming that she is entitled to a higher disability rating due to knee pain that she experienced prior to her knee replacements which she claims caused her to experience limited range of motion and instability; the result of which limited her ability to stoop, squat, walk up ramps and ladders, and to drive.  The Veteran has also claimed painful residuals after her knee replacement surgery.  The Veteran has not alleged any symptom of her disability picture that is markedly different from the rating criteria, because the rating criteria provide for ratings based on limited range of motion, instability, and residuals from knee replacement surgery. The Board, therefore, finds that her symptomology and impairment are more than contemplated by the schedular criteria.

Moreover, because the Diagnostic Codes used to evaluate limited range of motion require the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's knee related symptoms within the parameters of the schedular rating that is assigned.

Furthermore, the terms used to evaluate the Veteran's lateral instability - slight, moderate, and severe - are by their very nature broad in scope and thus also require the Board with essentially considering all of the Veteran's knee related symptoms within the parameters of the schedular rating that is assigned.

Additionally, the Board acknowledges the fact that the Veteran uses assistive devices as a result of her knee disabilities, including a brace and cane.  The Board specifically took this fact into consideration in assigning compensable ratings for knee instability.  Moreover, the use of a cane or brace is not a symptom, but rather a device used because of a symptom.  Here, the Veteran was using a cane and brace to combat instability in her knees, but instability is specifically contemplated by the schedular criteria for rating knees.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service.

Additionally, other than the temporary 100 rating in excess of 60 percent on an extraschedular basis is also not permissible for the Veteran's knees because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25 , 4.68, 4.71a, DCs 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68.  As such, as a knee rating cannot exceed the currently assigned 60 percent evaluation without running afoul of the 38 C.F.R. § 4.68, the Board need not consider whether additional separate ratings may also be warranted for the knee, to include separate ratings for limitation of extension or post-surgical scarring.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. Here, the Veteran specifically indicated that it was her desire to withdraw her TDIU claim, which was based entirely on her bilateral knee disabilities. Thus, the Board finds that Rice is inapplicable since TDIU was affirmatively claimed, but then withdrawn.



ORDER

A 10 percent disability rating for a right knee disability from August 16, 2006 to November 14, 2013 for instability is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability in excess of 10 percent for a right knee disability based on limitation of motion from August 16, 2006 to November 14, 2013 is denied.

A 10 percent disability rating for a left knee disability from August 16, 2006 to July 15, 2013 for instability is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability in excess of 10 percent for a left knee disability based on limitation of motion from August 16, 2006 to July 15, 2013 is denied.

A 60 percent disability rating for a right knee disability from January 1, 2015 is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability rating of 60 percent for a left knee disability from September 1, 2014 is granted; subject to the laws and regulations governing the award of monetary benefits.



MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals





